OPINION OF THE COURT
JAMES HUNTER, III, Circuit Judge:
Susan Lisa Rosenberg and Timothy Blunk appeal their convictions and sen*1171tences before the United States District Court for the District of New Jersey on nine counts of possession of firearms, explosives and false identification documents. This case requires us to determine, inter alia, whether the district court abused its discretion in sentencing these defendants to the maximum prison terms provided by the applicable statutes, whether these sentences resulted from impermissible bias on the part of the district judge, and whether consecutive sentences properly may be imposed for possession of explosives in violation of 26 U.S.C. § 5861(d) (1982) and for the carrying of explosives during the commission of a felony under 18 U.S.C. § 844(h)(2) (1982). The American Civil Liberties Union of New Jersey, the National Lawyers Guild — New Jersey Chapter, the Center for Constitutional Rights and the National Emergency Civil Liberties Committee, concerned that the defendants’ sentences may be related to their political beliefs, have submitted a brief to this court on the issue as amici curiae.
The district court’s jurisdiction stemmed from 18 U.S.C. § 3231 (1982); we have appellate jurisdiction pursuant to 28 U.S.C. § 1291 (1982). For the following reasons, we will affirm the judgments and sentences in all respects.
I.
Defendants do not challenge the government’s evidence. This evidence showed that on November 3, 1984, Susan Rosenberg rented a storage bin at a public storage facility in Cherry Hill, New Jersey. Identifying herself to the facility’s manager with a New York driver’s license issued in the name of “Barbara Grodin,” Rosenberg provided several telephone numbers at which she could be reached, paid for the storage bin in cash, and received an entrance code number which would provide access to the facility. Rosenberg did not unload anything into the bin at that time.
Several days later, when the manager was not in the office, an employee rented out the bin that had been assigned to “Barbara Grodin” to another party. When the manager returned to the office, he requested the new party to remove his belongings from the bin. The new renter refused, however, and the manager reassigned “Barbara Grodin” to another storage bin and attempted to contact her to inform her that both her bin and her entrance code had been changed to reflect the reassignment. When the manager was unable to contact her using the phone numbers she had supplied, he wrote a letter to “Barbara Gro-din” and sent it to the address listed on the driver’s license Rosenberg had given him. Soon thereafter he received a phone call from the real Barbara Grodin who informed the manager that she had not rented a storage bin. Moreover, Ms. Grodin wrote the manager that her wallet, containing her driver’s license, had been stolen. The manager suggested that Grodin contact the Cherry Hill police concerning the matter, which she did. After a number of phone conversations between Grodin, the manager, and the Cherry Hill police, the parties agreed that if Rosenberg returned to the storage facility the manager would contact the police.
On November 29, 1984, Rosenberg and Timothy Blunk drove up to the facility in a car towing a rented trailer. Unable to enter with the old access code, Rosenberg knocked on the office’s window to request admission. The manager recognized Rosenberg as the woman who had identified herself as Barbara Grodin. The manager directed Rosenberg to a new storage bin, provided her with a new access code, and returned to the office to phone the police.
Officer Di Francisco responded to the call. After speaking with the manager, Di Francisco proceeded to the storage area where he observed the defendants covering certain items on the floor of the bin with opaque plastic. Di Francisco noted that one of the items appeared to be an ammunition box and that another item, a large tubular object, bore the clearly visible label “blasting agent.” Di Francisco also observed that both Rosenberg and Blunk were wearing glasses and wigs. Di Fran*1172cisco asked the defendants for identification, and both produced New York driver’s licenses. Rosenberg’s identified her as Barbara Grodin, and Blunk’s was issued in the name of William Hammond. When Rosenberg was unable to provide Di Francisco with the correct birthdate on her license, she volunteered to retrieve additional identification from her car.
Di Francisco did not permit her to return to the car, but instead led the two outside the bin where they met with Officer Martin who had just arrived. Di Francisco told Martin to stay with Blunk while he and Rosenberg returned to the manager’s office. At the office, Di Francisco called headquarters, confirmed that the license was stolen, and again asked Rosenberg for her birthdate. She gave him a date that was different from the one she had earlier given him, as well as different from the one on the license. At this point, the officer arrested Rosenberg and placed her in the rear seat of his car, drove back to the storage area, arrested Blunk, and placed him in Officer Martin’s car.
Di Francisco then proceeded to defendants’ car in an effort to locate the additional identification that Rosenberg mentioned. On the front seat of the defendants’ car, Di Francisco found two purses each containing a fully loaded semi-automatic pistol with additional ammunition clips.
After obtaining a search warrant, the police searched the bin, discovering a stockpile of ammunition, weapons, explosives, and false identification documents. In particular, the bin contained twelve assorted guns, two of which — an Uzi 9mm. semi-automatic rifle and an Ithaca twelve-gauge shotgun with its barrel “sawed-off” — were required to be registered to defendants in the National Firearms Registration and Transfer Record under 26 U.S.C. §§ 5861(d); nearly two hundred sticks of dynamite, more than one hundred sticks of DuPont Trovex, a high explosive, a wide array of blasting agents, blasting caps, batteries and switches; and hundreds of false identification documents, including various drivers’ licenses, social security cards, and FBI and DEA identification badges.
On December 6, 1984, a federal grand jury returned an indictment charging Blunk and Rosenberg with conspiracy, firearms offenses, and possession of false identification documents. Trial commenced on March 7, 1985. From the beginning of the proceedings, it was evident that Blunk and Rosenberg styled themselves as “political prisoners” rather than criminal defendants. They insisted on being absent from most of the trial proceedings and directed their retained counsel to remain inactive during the trial. To accommodate them, the trial judge provided Blunk and Rosenberg with closed circuit television through which they could monitor the proceedings, and appointed a public defender to remain in the courtroom for the trial to protect the defendants’ interests. Both defendants made opening statements to the jury in which they asserted that their conduct was justified by reference to “a higher body of laws.” On March 17, 1985, the jury returned a verdict of guilty on all submitted counts. The court imposed the maximum prison sentence on each count and ordered that each sentence run consecutively.1 The *1173defendants’ statements at sentencing indicated that their only regret was that they had not been successful.
Blunk and Rosenberg timely filed this appeal.
II. SENTENCING ISSUES
A. Length of Sentence
Appellants argue that the district court abused its discretion in imposing the maximum term of imprisonment provided by statute. Our standard of review over this claim is limited. It is well settled that absent procedural defects, an appellate court will not disturb the district court’s sentence if it falls within the statutory limits. See Gardner v. Florida, 430 U.S. 349, 357, 97 S.Ct. 1197, 1204, 51 L.Ed.2d 393 (1977); United States v. Tucker, 404 U.S. 443, 447, 92 S.Ct. 589, 591, 30 L.Ed.2d 592 (1972); United States v. Matthews, 773 F.2d 48, 52 (3d Cir.1985); United States v. Felder, 744 F.2d 18, 20 (3d Cir.1984); United States v. Del Piano, 593 F.2d 539, 540 (3d Cir.) (per curiam), cert. denied, 442 U.S. 944, 99 S.Ct. 2889, 61 L.Ed.2d 315 (1979). Blunk and Rosenberg invite us to find the required procedural defects in the trial court’s alleged anticommunist statements and remarks concerning defendants’ parole eligibility. For the reasons set out in our discussion of the defendants’ bias claims, we conclude that the record does not support their contention.'
B. Bias
Appellants also argue that their sentences resulted from the district judge’s bias or prejudice against them, and therefore that we should vacate their sentences and remand the matter for resentencing before a different judge. The proper procedure for disqualification for bias or prejudice is governed by 28 U.S.C. § 144 (1982).2 For the purpose of this statute, the alleged bias or prejudice must stem from an extrajudicial source rather than from facts which the judge has learned from his participation in the case. See United States v. Grinnell Corp., 384 U.S. 563, 583, 86 S.Ct. 1698, 1710, 16 L.Ed.2d 778 (1966); Beverly Hills Bancorp, 752 F.2d 1334, 1341 (9th Cir.1984). Recusal motions pursuant to this statute must be timely filed, contain a good faith certificate of counsel, and include an affidavit stating material facts with particularity which, if true, would lead a reasonable person to the conclusion that the district judge harbored a special bias or prejudice towards defendants. See generally United States v. Thompson, 483 F.2d 527 (3d Cir.1973). No such motion was here made.3
*1174There is also a rarely invoked exception to § 144’s statutory procedure that requires disqualification when a judge displays “pervasive bias” towards defendants regardless of the source of the bias. See Three Mile Island Alert, Inc., 771 F.2d 720, 739 (3d Cir.1985), cert. denied, — U.S. -, 106 S.Ct. 1460, 89 L.Ed.2d 717 (1986); United States v. Meester, 762 F.2d 867, 885 (11th Cir.), cert. denied, — U.S. -, 106 S.Ct. 579, 88 L.Ed.2d 562 (1985); Davis v. Board of School Commissioners, 517 F.2d 1044, 1051 (5th Cir.1975), cert. denied, 425 U.S. 944, 96 S.Ct. 1685, 48 L.Ed.2d 188 (1976). Appellants argue that the district court’s adverse decisions concerning bail and security, the court’s antagonistic attitude toward defense counsel, its remarks concerning communism, and its letter to the Bureau of Prisons recommending against parole for defendants evidence such bias.
We do not believe that these allegations prove any bias against Blunk and Rosenberg, much less the pervasive bias necessary to disqualify the judge at this juncture. Adverse decisions alone do not support a finding of bias. See Meester, 762 F.2d at 885; International Business Machines Corp., 618 F.2d 923, 929-30 (2d Cir.1980); Botts v. United States, 413 F.2d 41, 44 (9th Cir.1969). The court’s trial orders seem to us reasonable, and lacking in any indicia of bias. We are unable to discern in the record evidence of the alleged antagonism on the part of the court toward either of the defense attorneys.4 As for the alleged bias against communism, the defendants cite the judge’s comments during sentencing that “[t]he only advice I give you is that you read what an earlier generation of revolutionaries who have embraced Communism have written. ‘The God that Failed.’ Read what Arthur Koestler and other disillusioned ex-Communists have written. It may help you.” This statement, by itself does not suggest a bias against Blunk and Rosenberg. In the context of the sentencing minutes, the remark is addressed to the defendants’ lack of remorse for their conduct and declared intention to continue these activities once released. As such, the remark is directed toward the defendants’ chances for a successful rehabilitation, a proper concern of the trial court. See United States v. Grayson, 438 U.S. 41, 47-48, 98 S.Ct. 2610, 2614, 57 L.Ed.2d 582 (1978).
Finally, appellants urge that the district judge’s letter to the Bureau of Prisons recommending against parole for these defendants after ten years of imprisonment, a possibility provided by 18 U.S.C. § 4205(a) (1982),5 demonstrates bias towards them. We disagree. In this letter, the district judge reiterated his statement during sentencing that “it will be a terrible mistake if these defendants were to be released from prison after serving only 10 years if their attitude then is as it is now.” As the letter itself indicates, the court drew this conclu*1175sion from the facts presented at trial together with his observation of the defendants’ lack of remorse at sentencing. No charge of bias can be assigned to the court’s recommendation.
In sum, in the context of this case, the district court’s actions do not provide a basis for the operation of the pervasive bias exception.
C. Proportionality
Blunk and Rosenberg maintain that the district court’s sentence of fifty-eight years for each defendant violates the eighth amendment’s guarantee against cruel and unusual punishment.6 Appellants rely on the Supreme Court’s decision in Solem v. Helm, 463 U.S. 277, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983) which held that a life sentence without the possibility of parole for the crime of uttering a “no account” cheek imposed under South Dakota’s recidivist statute violated the eighth amendment.7
Appellants have not directed us to, nor have our own efforts uncovered, a federal case which has reversed a lower court’s imposition of consecutive sentences under the eighth amendment. See, e.g., United States v. Golomb, 754 F.2d 86, 90 (2d Cir.1985) (collecting cases). Although the Solem Court admonished that “no penalty is per se constitutional,” 463 U.S. at 290, 103 5. Ct. at 3009, the Court also cautioned that our scope of review for this claim is extremely limited, for “[o]utside the context of capital punishment, successful challenges to the proportionality of particular sentences [will be] exceedingly rare.” Id. at 289-90, 103 S.Ct. at 3009, quoting Rummel v. Estelle, 445 U.S. 263, 272, 100 S.Ct. 1133, 1138, 63 L.Ed.2d 382 (1980) (emphasis added by the Solem Court); see Hutto v. Davis, 454 U.S. 370, 374, 102 S.Ct. 703, 705, 70 L.Ed.2d 556 (1982); Government of the Virgin Islands v. Ramos, 730 F.2d 96, 98 (3d Cir.1984); cf. United States v. Darby, 744 F.2d 1508, 1525 (11th Cir.1984), cert. denied, 471 U.S. 1100, 105 S.Ct. 2322, 85 L.Ed.2d 841 (1985) (scope of review “greatly restricted”). The Solem Court explained that appellate courts “should grant substantial deference to the broad authority that legislatures necessarily possess in determining the types and limits of punishments for crimes, as well as to the discretion that trial courts possess in sentencing convicted criminals.” 463 U.S. at 290, 103 S.Ct. at 3009. This principle of substantial deference in turn restrains us from an extended analysis of proportionality save in rare cases. Id. at 290 n. 16, 103 S.Ct. at 3009 n. 16.
We agree with the Fourth and Fifth Circuits that apart from Solem’s particular factual context — a life sentence without the possibility of parole — an abbreviated proportionality review following the Solem guidelines satisfies eighth amendment demands. See United States v. Rhodes, 779 F.2d 1019, 1028 (4th Cir.1985), cert. denied, — U.S. -, 106 S.Ct. 2916, 91 L.Ed.2d 545 (1986); Moreno v. Estelle, 717 F.2d 171, 180 n. 10 (5th Cir.1983), cert. denied, 466 U.S. 975, 104 S.Ct. 2353, 80 L.Ed.2d 826 (1984). These factors include: (i) a consideration of the gravity of the offense and the harshness of the penalty; (ii) the sentences imposed on criminals in the same jurisdiction; and (iii) the sentences imposed for the same crime in other jurisdictions. Solem, 463 U.S. at 292, 103 S.Ct. at 3010. Because defendants’ crimes are federal and lack clear state analogues, *1176our determination rests on the first two factors.
In analyzing the first factor, we look to “the harm caused or threatened to the victim or society, and the culpability of the offender.” Id. at 292, 103 S.Ct. at 3010. Blunk and Rosenberg contend that because they were convicted of “possessory” offenses, the consecutive imposition of the maximum sentences for these offenses must necessarily be grossly disproportionate to their crimes. This, however, is not the test.8 We agree with the district court that the harm threatened by defendants’ possession of a cache of arms and explosives combined with defendants’ in court statements expressing their continued willingness to use violent methods to achieve their goals justifies the sentence. There is no doubt that this is a severe sentence; but the deference due Congress in providing for such sentences and that due the district court’s finding of the magnitude of harm threatened by defendants' conduct supports our conclusion that the sentence is appropriate. Cf. United States v. Kimber-lin, 781 F.2d 1247, 1258 (7th Cir.1985). Moreover, there can be no doubt as to the culpability of Blunk and Rosenberg. Neither denied the conspiracy and possession charges during trial. Defendants instead chose to pin their defense on the revolutionary “justification” for their conduct.
With regard to the second factor, appellants have provided us with statistics designed to show that their sentences are greater than the average sentences imposed for other federal crimes and for weapons and explosives possession, and invite us to compare dissimilar crimes and sentences with theirs. Because we do not believe that this case warrants an extended eighth amendment analysis, we need not attempt to match defendants’ sentences with the statistics. We hold that the sentences imposed are appropriate to the specific facts of this case and within the constitutional limits.
III. POSSESSION OF EXPLOSIVES
A. Cumulative Sentences
Blunk and Rosenberg also suggest that the court improperly pyramided their sentences by imposing consecutive sentences for Counts 2 and 5. Count 2 charged both defendants with the possession of an unregistered firearm in violation of 26 U.S.C. § 5861(d) (1982), specifically the possession of blasting caps, switches, wire, and one hundred and ninety-nine sticks of dynamite.9 Count 5 charged defendants with carrying explosives during the commission of a felony in violation of 18 U.S.C. § 844(h)(2) (1982). The underlying felonies for this count were the possession of the sawed-off shotgun and the Uzi semi-automatic rifle which were the subject of Counts 3 and 4 of the indictment.
Courts are reluctant to impose two penalties for the same criminal conduct absent clear congressional intent otherwise, reasoning that doubts in the interpretation of criminal statutes “will be resolved against turning a single transaction into multiple offenses.” Bell v. United States, 349 U.S. 81, 84, 75 S.Ct. 620, 622, 99 L.Ed. 905 (1955). Thus, in United States v. Gomez, 593 F.2d 210 (3d Cir.) (in banc), cert. denied, 441 U.S. 948, 99 S.Ct. 2172, 60 L.Ed.2d 1052 (1979), we held that consecutive sentences could not be imposed under the Comprehensive Drug Abuse Prevention and Control Act for possession of a controlled substance with the intent to distribute and for the actual distribution when the convictions stemmed from the same transaction. In so doing, we observed that consecutive sentences in that case would undermine the Act’s detailed penalty scheme and violate “the established rule of construction that ‘ambiguity concerning the *1177ambit of criminal statutes should be resolved in favor of lenity.’ ” Gomez, 593 F.2d at 214, quoting Simpson v. United States, 435 U.S. 6, 98 S.Ct. 909, 55 L.Ed.2d 70 (1978). Similarly, in United States v. Gomberg, 715 F.2d 843 (3d Cir.1983), cert. denied 465 U.S. 1078, 104 S.Ct. 1440, 79 L.Ed.2d 760 (1984), we determined that cumulative sentences for a continuing criminal enterprise pursuant to 21 U.S.C. § 848 (1982) and the substantive offenses comprising the enterprise could not be imposed under the Comprehensive Drug Abuse Prevention and Control Act because the structure of the penalties in the Act showed that Congress intended section 848 to operate exclusively for sentencing purposes. Gom-berg, 715 F.2d at 851.
We find neither an ambiguity nor evidence of congressional intent prohibiting cumulative sentences in the instant case. Instead, we find that the language and legislative history of 18 U.S.C. § 844(h)(2) clearly authorize the sentences here. The legislative history for this provision indicates that Congress intended to extend the “stringent provisions” of 18 U.S.C. § 924(c) (1982), a nearly identical statute that provides for increased punishment for felons who carry or use a gun during the commission of a felony, to the area of explosives. See H.Rep. No. 1549, 91st Cong., 2d Sess., reprinted in 1970 U.S.Cong. & Ad.News 4007, 4046. Section 924(c) provides for enhanced sentences unless the underlying substantive offense was one that already provided for enhanced punishment where the felony was committed with a dangerous weapon. See Busic v. United States, 446 U.S. 398, 403, 100 S.Ct. 1747, 1751, 64 L.Ed.2d 381 (1980) (assault with a firearm); Simpson, 435 U.S. at 13 (bank robbery with a dangerous weapon). The Supreme Court’s interpretation in these two cases rests in part on statements by the Act’s sponsor that § 924(c) would not extend to the particular offense in question. See Busic, 446 U.S. at 406, 100 S.Ct. at 1752; Simpson, 435 U.S. at 13, 98 S.Ct. at 913. Congress neither provided for enhanced penalties in the underlying offense for carrying an explosive device while possessing an unregistered firearm, nor expressed an intention in the legislative history that § 844(h)(2)’s scope would not extend to such felonies. We therefore hold the consecutive sentences to be proper.10
B. Lack of Relational Element
Appellants maintain that their conviction on Count 5, for carrying explosives during the commission of a felony (possession of firearms), must be reversed. Appellants contend reversal is justified because no specific connection was shown between the carrying of the explosives and the felony. Because this issue implicates the interpretation and application of a statute, our review is plenary. Universal Minerals, 699 F.2d at 101-02.
The basis for Count 5, 18 U.S.C. § 844(h)(2), prohibits the “carr[ying of] an explosive unlawfully during the commission of any felony which may be prosecuted in a court of the United States....” No court has explicitly decided whether the statute requires the government to prove a connection between the explosive and the underlying felony. Cases involving § 844(h)(2) indicate varying results. See United States v. Lopez, 586 F.2d 978, 979 (2d Cir.1978) (per curiam) (felony was assault and no indication explosives were connected to assault), cert. denied, 440 U.S. 923, 99 S.Ct. 1251, 59 L.Ed.2d 476 (1979); United States v. Tiche, 424 F.Supp. 996, 1000 (W.D.Pa.) (in general discussion of statute, court stated “All that is required is that the explosives were used in the commission of a felony....”), aff’d mem., 564 F.2d 90 (3d Cir.1977); United States v. Pliskow, 354 F.Supp. 369, 370 (E.D.Mich.) *1178(defendant apparently used explosives in an attempted aircraft hijacking), aff’d mem., 480 F.2d 927 (6th Cir.1973).
The legislative history of § 844(h) is similarly unilluminating. The section was part of Title XI of the Organized Crime Control Act of 1970. The impetus for Title XI was the recurring bombs and bomb threats during that period. Congress stated that: “The absence of any effective State or local controls clearly attest to the urgent need to enact strengthened Federal regulation of explosives.” H.R. No. 1549, 91st Cong., 2d Sess., reprinted in 1970 U.S.Code Cong. & Ad.News 4007, 4013. Title XI also was intended to strengthen federal criminal law with respect to the illegal use, transportation, or possession of explosives. Id. at 4011. Section 844(h) itself “carries over to the explosives area the stringent provisions of the Gun Control Act of 1968 relating to the use of firearms and the unlawful carrying of firearms to commit, or during the commission of a Federal felony.” Id. at 4046.
Both sides rely on cases interpreting the Gun Control Act provision. Prior to its amendment, 18 U.S.C. § 924(c) prohibited carrying a firearm during the commission of a felony. As amended (now § 924(c)),11 the statute now prohibits carrying a firearm during and in relation to the commission of a felony.
In United States v. Stewart, 779 F.2d 538 (9th Cir.1985), relied on by appellants, the court required a specific connection between the firearm and the underlying felony. The basis for the court’s decision was that the legislative history to the 1984 amendment “strongly implie[d]” that the “in relation to” phrase did not affect the scope of the statute as originally written. Id. at 539-40. The court decided that the amending Congress recognized that the earlier Congress had intended to require such a relation. Id. at 540. The second case advanced by appellants, United States v. Robertson, 706 F.2d 253 (8th Cir.1983), is inapposite. The court reversed the conviction, not because the government failed to prove a connection between the firearm and the felony, but because the proof did not establish that the defendant was even carrying a gun on his person.
We find that the Stewart court’s analysis of § 924(c) is not helpful to our analysis of § 844(h)(2). First, we do not find that the legislative history to the 1984 amendment “strongly implied” that the “in relation to” language did not affect the scope of the statute as originally drafted. At most, we find that the legislative history fails to explain why the “in relation to” phrase was added to the statute. See S.Rep. No. 225, 98th Cong., 2d Sess. 312-14, reprinted in 1984 U.S.Cong. & Ad.News 3182, 3490-92. Second, even if the Stewart court was correct in its analysis of why Congress amended § 924(c), Congress has not seen fit to modify § 844(h) in the same manner. Thus, even if Congress’s subsequent pronouncements clarify previously enacted statutes, Congress’s decision to amend § 924(c), but not § 844(h), is, at best, open to a multiplicity of interpretations.
Finding the legislative history to the 1984 amendment in this state, we return to the plain language of § 844(h). Section 844(h)(2) by its terms only requires that the government show that the defendant unlawfully carried an explosive “during the commission of any felony.” The plain *1179everyday meaning of “during” is “at the same time” or “at a point in the course cf.” See, Webster’s Third New International Dictionary 703 (1961). It does not normally mean “at the same time and in connection with____” It is not fitting for this court to declare that the crime defined by § 844(h)(2) has more elements than those enumerated on the face of the statute. If Congress sees fit to add a relational element to § 844(h)(2), it is certainly free to do so, in the same manner that it added a relational element to § 924(c). Until such time, we will hold that § 844(h)(2) has no relational element, and accordingly, we now hold that the district court correctly denied the defendants’ motion to dismiss Count 5.
IV. FIRST AMENDMENT ISSUE
Amici urge that we vacate defendants’ sentences and remand for resentencing on the grounds that the sentences resulted from the trial court’s adverse reaction to the defendants’ statements advocating revolutionary social change. According to am-ici, the trial court imposed its sentences “at least partly” in retaliation for the defendants’ political philosophy.
We agree with the courts that have considered the issue that the imposition of a sentence on the basis of a defendant’s beliefs would violate the first amendment’s guarantees. See United States v. Lemon, 723 F.2d 922, 937 (D.C.Cir.1983); United States v. Bangert, 645 F.2d 1297, 1308 (8th Cir.), cert. denied, 454 U.S. 860, 102 S.Ct. 314, 70 L.Ed.2d 158 (1981); cf. Bordenkircher v. Hayes, 434 U.S. 357, 363, 98 S.Ct. 663, 667, 54 L.Ed.2d 604 (1978). A trial judge may consider a wide range of factors in fashioning a sentence to fit the crime and the individual defendant, however. See United States v. Tucker, 404 U.S. 443, 446, 92 S.Ct. 589, 591, 30 L.Ed.2d 592 (1972); United States v. Baylin, 696 F.2d 1030, 1038-39 (3d Cir.1982); 18 U.S.C. § 3577 (1982).12 Specifically, the sentencing judge properly may consider the defendant’s amenability to rehabilitation and expressions of remorse for the crime committed when the judge selects an appropriate sentence. See United States v. Grayson, 438 U.S. 41, 47-48, 98 S.Ct. 2610, 2614, 57 L.Ed.2d 582 (1978); Bangert, 645 F.2d at 1308-09.
Although trial courts are not required to articulate their reasons for a particular sentence in this circuit, see United States v. Montoya, 612 F.2d 792, 793 (3d Cir.1980); United States v. Del Piano, 593 F.2d at 540, the district court, recognizing the value of the practice for appellate review, placed its reasons on the record.13 The court specifically admonished the defendants that it was not imposing its sentence on the basis of their political views or remarks, stating,
[l]et me make this clear. You are not on trial here because of your beliefs and your statements. Unlike the Soviet Union, whose political faith you embrace as Communists, here you can believe and say what you want to. Your distorted rhetoric about this being a political trial is best described as “hogwash.”
The court then proceeded to give its reasons for the sentences:
You purportedly think because you adhere to certain beliefs and political views you can, when the time comes, as you see it, unleash guns, ammunition, and explosives to kill and destroy. You can’t. If all you did was denounce this country you’d be free. Under your philosophy here you could murder anyone you selected and do it with impunity, because you decided it was necessary to advance your Communist cause. You had two guns on the front seat of that car, to kill. *1180In the trailer you had 600 plus pounds of explosives and dynamite, to kill and destroy. You carried a silhouette target of a man to practice your killing. You had books to aid you in using your arms____ In short, you are a present danger to the community, you show no remorse, all you promise with your conduct at this trial is that if and when released you’ll kill the first time you perceive it to be justified.
The court’s comments clearly show that the sentences it selected are based on its assessment of defendants’ lack of remorse and potential for rehabilitation. We find that the record, and in particular, the sentencing minutes, do not justify amici’s concern that the court imposed the sentences as a punishment for the defendants’ exercise of their first amendment rights. Cf. Bangert, 645 F.2d at 1308 (trial court stated that its sentence was unrelated to defendants’ political beliefs and placed proper reasons on the record).
V.
Having considered defendants’ contentions, and finding each without merit, we will affirm the judgment of the district court.

. On Count 1, which charged both defendants with conspiracy to possess unregistered firearms and false documents in violation of 18 U.S.C. § 371 (1982), the court imposed a five year sentence. On Count 2, which charged defendants with possession of unregistered firearms (the explosives) in violation of 26 U.S.C. § 5861(d), defendants received ten years. On Count 3, which charged defendants with the possession of unregistered firearms (the sawed-off shotgun), defendants received ten years. For Count 4, which charged defendants with the possession of unregistered firearms (the Uzi semi-automatic rifle), defendants received ten years. For Count 5, which charged defendants with the carrying of explosives during the commission of a felony in violation of 18 U.S.C. § 844(h)(2), defendants received ten years. On Count 6, which charged defendants with the possession with intent to use false identification documents in violation of 18 U.S.C. § 1028 (Supp. II 1984), they received three years. On Count 7, which charged Rosenberg with falsely representing a social security account number with the intent to deceive in violation of 42 U.S.C. § 408(g)(2) (1982), she received five years. On Count 8, which charged Blunk with falsely representing a social security account *1173number with the intent to deceive, he received 5 years. For Count 9, which charged both defendants with the possession of counterfit social security cards in violation of 42 U.S.C. § 408(g)(3) (1982), defendants received five years.
The court imposed the sentences to run consecutively for a total prison term of fifty-eight years for each defendant. Although many of the offenses also provided for monetary penalties, the court declined to include fines in the defendants' sentences.


. This section provides:
Whenever a party to any proceeding in a district court makes and files a timely and sufficient affidavit that the judge before whom the matter is pending has a personal bias or prejudice either against him or in favor of any adverse party, such judge shall proceed no further therein, but another judge shall be assigned to hear such proceeding. The affidavit shall state the facts and the reasons for the belief that bias or prejudice exists, and shall be filed not less than ten days before the beginning of the term at which the proceeding is to be heard, or good cause shall be shown for the failure to file it within such time. A party may file only one such affidavit in any case. It shall be accompanied by a certificate of counsel of record stating that it is made in good faith.


. A disqualification motion filed after trial and judgment is usually considered untimely unless good cause can be shown for the delay, for otherwise a party alleging bias would always await judgment in the hopes of a favorable decision. See Crowder v. Conlan, 740 F.2d 447, 453-54 (6th Cir.1984); Waggoner v. Dallaire, 649 F.2d 1362, 1370 (9th Cir.1981). Even assuming appellant's brief to this court could constitute a motion for the purposes of 28 U.S.C. § 144, it must be denied as untimely, and as lacking the substantive requirements of legal sufficiency. See Thompson, 483 F.2d at 528.


. We are unpersuaded by appellants’ suggestion that the court’s comment concerning the connection between Rosenberg and her attorney, Susan Tipograph, in the court’s post-sentence letter to the Bureau of Prisons demonstrates the alleged antagonism. In the letter, the court stressed the importance of ensuring a secure confinement for the defendants:
As to the place of incarceration, it will be remembered that Rosenberg’s "comrade”, Marilyn Buck, was permitted to walk out of Alderson on a legal furlough to visit her attorney, Tipograph. Tipograph and Rosenberg are more than just attorney and client. They have been associates, companions, and roommates. I am sure the Bureau of Prisons will make certain that Rosenberg does not profit from the same mistake that was made as to Buck. Careful consideration must be given to the security of any prison to which Rosenberg ís sent. She is under indictment in the Southern District of New York, charged with aiding in the prison escape of Joanne Chesimard. I cannot emphasize too much the fact that a minimum-security prison will not hold Rosenberg.
In context, the remark shows only the court’s concern that the Bureau of Prisons be aware of the possibility that Rosenberg might attempt to escape.


. This section provides:
Whenever confined and serving a definite term or terms of more than one year, a prisoner shall be eligible for release on parole after serving one-third of such term or terms or after serving ten years of a life sentence or of a sentence of over thirty years, except to the extent otherwise provided by law.


. The Eighth Amendment to the United States Constitution states that ”[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.”


. Solem was the first, and so far the only, Supreme Court case to hold a noncapital punishment violative of the eighth amendment. Three years prior to Solem, the Court held that a life sentence imposed on a defendant under Texas’s recidivist statute for a conviction of obtaining $120.75 by false pretenses did not offend the eighth amendment’s cruel and unusual punishment clause. Rummel v. Estelle, 445 U.S. 263, 100 S.Ct. 1133, 63 L.Ed.2d 382 (1980). In distinguishing Rummel, the Solem Court observed that Helm had received a life sentence without the possibility of parole, whereas Rummel would have been eligible for parole within twelve years of his initial confinement. Solem, 463 U.S. at 297, 103 S.Ct. at 3013.


. In this regard, we note that the Supreme Court upheld a sentence of forty years in prison for the possession with the intent to distribute less than nine ounces of marijuana. See Hutto v. Davis, 454 U.S. 370, 102 S.Ct. 703, 70 L.Ed.2d 556 (1982).


. Firearms are defined in 26 U.S.C. § 5845(a)(8) as including "a destructive device." Section 5845(f)(1)(A) further defines destructive devices as "any explosive ... bomb."


. Appellants argue that because the underlying felony for the purposes of § 844(h)(2) could have been the possession of explosives — which are also "firearms” for the purposes of the explosives chapter of title 26, see supra note 8 — the sentence could have been improperly cumulative. Because the indictment clearly identified the underlying felonies as the possession of the sawed-off shotgun and the Uzi semi-automatic rifle, however, we need not entertain this argument.


. Until 1984, 18 U.S.C. § 924(c) provided, in part:
Whoever—
(1) uses a firearm to commit any felony for which he may prosecuted in a court of the United States, or
(2) carries a firearm unlawfully during the commission of any felony for which he may be prosecuted in a court of the United States,
shall be sentenced to a term of imprisonment for not less than one year nor more than ten years.
Section 924(c) now reads, in part:
Whoever, during and in relation to any crime of violence, including a crime of violence which provides for an enhanced punishment if committed by the use of a deadly or dangerous weapon or device, for which he may be prosecuted in a court of the United States, uses or carries a firearm, shall, in addition to the punishment provided for such crime of violence, be sentenced to imprisonment for ten years.
18 U.S.C. § 924(c) (Supp. II 1984).


. This statute provides:
Use of information for sentencing
No limitation shall be placed on the information concerning the background, character, and conduct of a person convicted of an offense which a court of the United States may receive and consider for the purpose of imposing an appropriate sentence.


. Effective November 1, 1987, district courts are required to state their reasons for the imposition of particular sentences by statute. See 18 U.S.C. § 3553(c) (Supp. III 1985).